           Case 5:20-cv-01005-J Document 6 Filed 10/08/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

LATOSHA R. DAVIS, an individual,


             Plaintiff,

v.                                                Case No. CIV-20-1005-J

PRAGUE COMMUNITY HOSPITAL and
DR. VISHAL AGGARWAL, d/b/a
SANRAJ SOLUTIONS and
TRANSCENDENTAL UNION WITH
LOVE AND SPIRITUAL
ADVANCEMENT,

              Defendants.


                     SUPPLEMENT TO NOTICE OF REMOVAL

      Defendants, Transcendental Union with Love and Spiritual Advancement d/b/a

Prague Community Hospital, Sanraj, LLC d/b/a Sanraj Staffing Solutions, and Dr. Vishal

Aggarwal (collectively “Defendants”), hereby supplement their Notice of Removal [Dkt.

No. 1] as follows:

      1.     Defendants removed this matter from the District Court of Lincoln County,

Oklahoma, on October 5, 2020. [Dkt. No. 1.]

      2.     At the time of removal, Defendants have not received the Paupers’ Affidavit

and Return of Service documents previously filed in the matter, but had requested copies

of the same from the Lincoln County District Court.
           Case 5:20-cv-01005-J Document 6 Filed 10/08/20 Page 2 of 3




      3.     Defendants received copies of the foregoing documents and hereby

supplement their Notice of Removal to include the Paupers’ Affidavit, attached hereto as

Exhibit 1, and the Return of Service document, attached hereto as Exhibit 2.

                                                  Respectfully submitted,


                                                  HALL, ESTILL, HARDWICK,
                                                  GABLE, GOLDEN & NELSON, P.C.


                                        By:       s/Lindsay N. Kistler
                                                  Elaine R. Turner, OBA #13082
                                                  Lindsay N. Kistler, OBA #32814
                                                  100 North Broadway, Suite 2900
                                                  Oklahoma City, OK 73102-8865
                                                  Telephone: (405) 553-2828
                                                  Facsimile: (405) 553-2855
                                                  Email: eturner@hallestill.com
                                                  Email: lkistler@hallestill.com

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  TRANSCENDENTAL UNION WITH
                                                  LOVE AND SPIRITUAL
                                                  ADVANCEMENT D/B/A PRAGUE
                                                  COMMUNITY HOSPITAL, SANRAJ,
                                                  LLC D/B/A SANRAJ STAFFING
                                                  SOLUTIONS, AND DR. VISHAL
                                                  AGGARWAL




                                              2
               Case 5:20-cv-01005-J Document 6 Filed 10/08/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 8th day of October, 2020, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing and to the

following Pro Se Plaintiff via U.S. Mail:

         LaTosha R. Davis, Plaintiff, Pro Se
         4110 North Market Avenue
         Shawnee, Oklahoma 74804




                                                            s/ Lindsay N. Kistler
2219624.1:008099:00001




                                                3
